DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 3 that Aurola “does not teach that the holes do not contain other semiconductor material except a single crystal” (Remarks, p. 6). Aurola teaches wherein the device is formed by forming holes in a wafer and depositing semiconducting material to fill the holes ([0029]), wherein the semiconducting material may be single crystal ([0032]), and the figures cited and corresponding paragraphs describe only the wafer and the semiconducting material. The rejection is maintained.
Applicant argues regarding claim 14 that Aurola does not teach “polishing the substrate such that a surface of the semiconductor single crystal and a surface of the substrate are coextensive” (Remarks, p. 7). Aurola teaches that forming the device comprises forming holes in a wafer, filling the holes with semiconducting material, performing a wet etch, and finally performing a CMP polish, resulting in the device of Figs. 1-3, where the surface of the semiconductor material and surface of the substrate are coextensive ([0029]). The rejection is maintained.
Applicant argues regarding claim 10 that the cited references fail to teach wherein “forming the semiconductor single crystal in the recess comprises depositing semiconductor particles into the recess, forming a melt by melting the semiconductor particles, and recrystallizing the melt in the recess”. Aurola teaches forming the semiconductor material in the recess ([0029]). Booker, as cited at paragraph [0035], teaches wherein CdTe may be formed directly in a structure comprising recesses using crystal growth methods known in the art for bulk CdTe, motivating a person of ordinary skill in the art to look to such a method. Hirano teaches a method of forming bulk single crystal CdTe ([0001]), comprising depositing raw pieces of CdTe and ZnTe material into the location the single crystal is to be formed ([0046]), forming a melt by melting the raw material ([0047]), recrystallizing the melt, wherein recrystallizing the .
Double Patenting
Claims 1 and 11-12 of this application are patentably indistinct from claims 1 and 16-18 of Application No. 16/742803. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aurola (U.S. PGPub 2007/0222012) in view of Booker (U.S. PGPub 2011/0211668) and Hirano (U.S. PGPub 2005/0170649).
Regarding claim 1, Aurola teaches forming a recess into a substrate and forming a semiconductor single crystal in the recess ([0029]-[0030], [0032]) and wherein the semiconductor single crystal may be CdTe ([0032]) but does not explicitly teach wherein forming the semiconductor single crystal in the recess comprises depositing semiconductor particles into the recess, forming a melt by melting the semiconductor particles, and recrystallizing the melt in the recess.
Booker teaches wherein forming CdTe in a recess can be performed by standard crystal growth methods ([0035]-[0036]).

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Booker and Hirano with Aurola such that forming the semiconductor single crystal in the recess comprises depositing semiconductor particles into the recess, forming a melt by melting the semiconductor particles, and recrystallizing the melt in the recess, wherein recrystallizing the melt in the recess involves cooling the melt at a rate that recrystallizes into a single crystal, and wherein cooling the melt is done by moving the melt from a zone with a temperature above or equal to a melting point of the semiconductor particles to another zone with a temperature below the melting point for the purpose of forming the semiconductor single crystal in the recesses of Aurola ([0032]; pieces of semiconductor material sized to fit in the micron-scale device of Aurola would be particles and not bulk material) according to a method known in the art for forming CdTe (Hirano, [0002]), with a reasonable expectation of success based on the teachings of Booker ([0035]).
Regarding claim 2, Aurola teaches wherein the semiconductor single crystal is a CdZnTe or CdTe single crystal ([0032]).
Regarding claim 3, Aurola teaches wherein the recess does not contain other semiconductor material except the semiconductor single crystal (Figs. 1-3, [0032]).
Regarding claim 4, Aurola teaches wherein the recess does not contain a semiconductor polycrystal ([0032]).
Regarding claim 5, Aurola teaches wherein the substrate comprises Si, Ge, or GaAs ([0032]).
Regarding claim 6, Aurola teaches wherein the recess has a shape of a frustum (Fig. 1).
Regarding claim 7, Aurola does not explicitly teach wherein forming the recess comprises forming a mask on the substrate and etching a portion of the substrate uncovered by the mask. Aurola teaches wherein the recess is formed by dry etching ([0029]). Examiner takes official notice that performing dry etching by using a mask and etching an uncovered portion of the substrate is common practice for forming recesses in substrates. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Aurola such that forming the recess comprises forming a mask on the substrate and etching a portion of the substrate uncovered by the mask.
Regarding claim 8, Aurola does not explicitly teach wherein the mask comprises a metal, silicon nitride, silicon dioxide, or carbon. Aurola teaches wherein the recess is formed by dry etching ([0029]). Examiner takes official notice that performing dry etching by using a hard mask comprising a metal, silicon nitride, silicon dioxide, or carbon is common practice in the art. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Aurola such that forming the recess comprises forming a mask comprising a metal, silicon nitride, silicon dioxide, or carbon.
Regarding claim 9, Aurola teaches wherein etching the portion is formed by dry etching and wet etching ([0029]).
Regarding claims 11-12, the combination of Aurola, Hirano, and Booker teaches wherein recrystallizing the melt in the recess involves cooling the melt at a rate that recrystallizes into a single crystal, and wherein cooling the melt is done by moving the melt from a zone with a temperature above or equal to a melting point of the semiconductor particles to another zone with a temperature below the melting point (Hirano, [0047]-[0049]). It would have been obvious to a person having ordinary skill in 
Regarding claim 13, Aurola teaches wherein forming the semiconductor single crystal comprises using a vapor phase precursor ([0029]).
Regarding claim 14, Aurola teaches polishing the substrate such that a surface of the semiconductor single crystal and a surface of the substrate are coextensive (Figs. 1-3, [0029], CMP).
Regarding claim 15, Aurola teaches wherein the substrate is electrically conductive, wherein the substrate is in electrical contact with the semiconductor single crystal (Figs. 1-2, [0028]).
Regarding claim 16, Aurola teaches forming an electrical contact by doping a layer of the substrate from the surface of the substrate, wherein the substrate is in electrical contact with the semiconductor single crystal (Fig. 4, 401). 
Regarding claim 18, Aurola teaches forming an electrical contact by polishing a surface of the substrate to expose a surface of the semiconductor single crystal (Figs. 1-3, [0029], CMP) and depositing a layer of conductive material onto the surface of the semiconductor single crystal ([0060]).
Regarding claim 19, Aurola teaches wherein the electrical contact comprises discrete regions ([0060], Fig. 7).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aurola (U.S. PGPub 2007/00222012) in view of Booker (U.S. PGPub 2011/0211668) and Hirano (U.S. PGPub 2005/0170649) and further in view of Orava (U.S. PGPub 2014/0077089).
Regarding claim 17, Aurola does not explicitly teach forming an electrical contact by depositing a layer of conductive material in the interior of the recess before forming the semiconductor single crystal in the recess.

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Orava with Aurola, Booker, and Hirano such that the method comprises forming an electrical contact by depositing a layer of conductive material in the interior of the recess before forming the semiconductor single crystal in the recess for the purpose of providing efficient charge collection (Orava, [0071]).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aurola (U.S. PGPub 2007/00222012) in view of Booker (U.S. PGPub 2011/0211668) and Hirano (U.S. PGPub 2005/0170649) and further in view of Chen (U.S. PGPub 2009/0101909).
Regarding claim 20, Aurola does not explicitly teach forming an electrical contact on a surface of the semiconductor single crystal, wherein the surface is not in direct contact with the substrate. 
Chen teaches forming an electrical contact on a surface of the semiconductor formed in the recess wherein the surface is not in direct contact with the substrate (Fig. 23, 342, 368, [0064]-[0067]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen with Aurola, Booker, and Hirano such that the method comprises forming an electrical contact on a surface of the semiconductor single crystal, wherein the surface is not in direct contact with the substrate for the purpose of charge collection ([0067], [0057]).
Regarding claim 21, the combination of Aurola, Booker, Hirano, and Chen teaches wherein the electrical contact comprises discrete regions (Chen, Fig. 23). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Aurola, Booker, Hirano, and Orava for the reasons set forth in the rejection of claim 20.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aurola (U.S. PGPub 2007/00222012) in view of Booker (U.S. PGPub 2011/0211668), Hirano (U.S. PGPub 2005/0170649), Chen (U.S. PGPub 2009/0101909) and further in view of Capote (U.S. PGPub 2007/0235656).
Regarding claim 22, the combination of Aurola, Booker, Hirano, and Chen does not explicitly teach bonding the substrate to another substrate comprising an electronic system thereon or thereon, wherein the electronic system is connected to the electrical contact of the semiconductor single crystal and configured to process an electrical signal from the electrical contact.
Capote teaches bonding a substrate comprising a semiconductor detection element to another substrate comprising an electronic system thereon or thereon, wherein the electronic system is connected to the electrical contact of the semiconductor detection element and configured to process an electrical signal from an electrical contact formed on the detection element (Fig. 2, [0023]-[0025], 312, 314).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Capote with Aurola, Booker, Hirano, and Chen such that the method comprises bonding the substrate to another substrate comprising an electronic system thereon or thereon, wherein the electronic system is connected to the electrical contact of the semiconductor single crystal and configured to process an electrical signal from the electrical contact for the purpose of providing readout devices ([0024]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812